                                       UNITED STATES DISTRICT COURT
                                           DISTRICT OF MARYLAND
             CHAMBERS OF                                                               101 WEST LOMBARD STREET
            BETH P. GESNER                                                            BALTIMORE, MARYLAND 21201
CHIEF UNITED STATES MAGISTRATE JUDGE                                                          (410) 962-4288
    MDD_BPGchambers@mdd.uscourts.gov


                                                     June 22, 2020


      Joel D. Hesch, Esquire                               James W. Matthews, Esquire
      3540 Ridgecroft Dr.                                  Katy E. Koski, Esquire
      Lynchburg, VA 24503                                  Foley & Lardner, LLP
                                                           111 Huntington Avenue, Suite 2600
      Gregory M. Utter, Esquire                            Boston, MA 02199
      Joseph M. Callow, Jr., Esquire
      Keating, Muething & Klekamp, PLL                     Lauren Champaign, Esquire
      One E. Fourth Street, Suite 1400                     Foley & Lardner, LLP
      Cincinnati, OH 45202-3752                            3000 K St., N.W., Suite 600
                                                           Washington, DC 20007

                                                           Sean Hennessy, Esquire
                                                           Christian D. Sheehan, Esquire
                                                           Arnold & Porter
                                                           601 Massachusetts Ave., N.W.
                                                           Washington, DC 20001

                                                           Michael A. Rogoff, Esquire
                                                           Paula Ramer, Esquire
                                                           Arnold & Porter
                                                           250 W. 55th Street
                                                           New York, NY 10019

                                                           Rebecca Koch, Esquire
                                                           Roann Nichols, Esquire
                                                           Office of the United States Attorney
                                                           36 S. Charles Street, 4th Floor
                                                           Baltimore, MD 21201

              RE: USA, ex rel. Deborah Sheldon, et al. v. Forest Laboratories, LLC, et al.
                  Civil No. ELH-14-2535

      Dear Counsel:

             This will confirm that, based upon my review of your ex parte letters and my separate
      discussions with counsel for each party, I have concluded that it will not be productive to proceed
      with the settlement conference scheduled for June 25, 2020. Accordingly, I am cancelling the
USA, ex rel. Deborah Sheldon, et al. v. Forest Laboratories, LLC, et al.
Civil No. ELH-14-2535
June 22, 2020
Page 2


settlement conference. Please contact my chambers at any time if you would like to resume
settlement discussions.

       Despite the informal nature of this letter, it is an Order of the Court and will be docketed
accordingly.


                                             Very truly yours,

                                                    /s/

                                             Beth P. Gesner
                                             Chief United States Magistrate Judge
